Ortoíst, J.
This is an appeal from an order confirming the report of a referee. It is very clear that such an appeal does not lie. The confirmation of the findings and report of the referee constitutes them the findings of the court in the case. White v. Magann, 65 Wis. 86. An appeal cannot be taken from the findings of fact or conclusions of law of the circuit court. Webster-Glover L. & M. Co. v. St. Croix Co. 63 Wis. 647. This appeal must therefore be dismissed. "We very much question from our knowledge of the case whether the result would have been more favorable to the appellants had we been able to consider on this appeal the real merits of the report of the referee.
By the Court. — The appeal is dismissed.